NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0657-18T2

STONE & MAGNANINI, LLP,

          Plaintiff-Appellant/
          Cross-Respondent,

v.

UNITED AIRLINES,

     Defendant-Respondent/
     Cross-Appellant.
__________________________

                   Argued January 12, 2021- Decided January 28, 2021

                   Before Judges Mayer and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Docket No. DC-021536-17.

                   Robert A. Magnanini and Julio C. Gomez argued the
                   cause for appellant (Stone & Magnanini, LLP,
                   attorneys; Robert A. Magnanini, of counsel and on the
                   briefs).

                   Lauren F. Iannaccone argued the cause for respondent
                   (Connell Foley, LLP, attorneys; Jeffrey W. Moryan, of
                   counsel and on the briefs; Lauren F. Iannaccone, on the
                   briefs).
PER CURIAM

      Plaintiff Stone & Magnanini LLP appeals from a May 30, 2018 order

granting summary judgment in favor of defendant United Airlines and a June 8,

2018 order denying as moot its motion to suppress defendant's answer.

Defendant cross-appeals from an August 27, 2018 order denying its motion for

attorney's fees and costs. We affirm the orders on appeal and cross-appeal.

      The material facts are undisputed.      Every year, plaintiff, a law firm,

organizes a retreat for its employees and their families.       Plaintiff pays the

expenses associated with the retreat, including transportation and lodging.

      In 2017, plaintiff scheduled a three-day retreat at a hotel in Key Biscayne,

Florida. Plaintiff, using a travel agent, bought airline tickets from defendant for

a flight scheduled to depart for Miami, Florida on Friday, February 10, 2017.

The tickets were issued in the names of plaintiff's employees and their family

members.

      On the flight date, some of plaintiff's employees arrived at the airport with

their families two hours prior to departure. However, the tickets listed an




                                                                           A-0657-18T2
                                        2
incorrect gate number. Because the flight was overbooked, 1 one of plaintiff's

employees sent an email at 7:23 a.m. instructing "everyone . . . [to] get to gate

asap."

         The flight was scheduled to depart at 7:59 a.m. and, pursuant to the

Contract of Carriage, defendant reserved the right to deny boarding to anyone

not present "at the loading gate . . . at least [fifteen] minutes prior to scheduled

departure." On this particular flight, anyone arriving at the gate after 7:44 a.m.

was not guaranteed a seat on the airplane.

         Defendant's representative certified several ticket holders, constituting

four separate families, "were not in the loading area and . . . did not board the

flight prior to 7:44 a.m." Therefore, those seats, nine in total, were released

after the deadline. However, between 7:45 a.m. and 7:55 a.m., one family

boarded the flight before the doors to the aircraft closed at 7:55 a.m. Three

families (collectively, the late passengers), totaling five ticket holders, missed

the flight.

         One of the employees who missed the flight, Alex Barnett-Howell,

testified he did not recall the "precise" time he arrived in the boarding area, but


1
   Defendant's written contract, entitled Contract of Carriage, stated, "[a]ll . . .
flights are subject to overbooking."


                                                                            A-0657-18T2
                                         3
"believe[d] it was . . . between 7:30 and 7:40." Barnett-Howell explained one

family ahead of his family at the boarding gate "had already boarded the plane."

Because the flight had not departed, Barrett-Howell asked the gate agent if his

family could board the flight. He was told his "seat[] was gone [and] there was

no way to board . . . ."

      During deposition, plaintiff's managing partner, Robert A. Magnanini,

testified he witnessed defendant board "standby people" on the flight earlier than

fifteen minutes before the scheduled departure. Magnanini believed the seats

belonging to the late passengers were occupied by defendant's off-duty crew

members.

      Defendant offered to accommodate the late passengers by placing them

on a later flight. One of the late passengers sent an email to Magnanini at 8:16

a.m., advising all of the late passengers were on "standby" for a flight scheduled

to leave Newark Liberty International at 1:30 p.m. Magnanini responded:

             I think we walked on the flight at 7:41 and I told [the
             gate agent] that you guys were still coming. [T]he gate
             agent said OK fine and then proceeded to load a bunch
             of people into your seats . . . . PS, someone start
             researching how to sue [defendant] for this.

      About two hours later, a different late passenger emailed Magnanini that

the 1:30 p.m. flight was "completely booked," and "[the] earliest [defendant]


                                                                          A-0657-18T2
                                        4
[could] get us [a] guaranteed seat [was] for [Saturday] night, which seem[ed]

pointless." Two families arranged for Jet Blue flights on the original flight date

but arriving at the Fort Lauderdale airport instead of the Miami airport. Another

family booked a flight with defendant to Fort Lauderdale, departing Saturday

morning. Since the late passengers arrived in Fort Lauderdale rather than

Miami, plaintiff arranged ground transportation to drive them to Key Biscayne.

In addition, plaintiff extended the retreat and its stay at the hotel for one day to

accommodate the late passengers.

       On March 17, 2017, plaintiff, through Magnanini, sent a letter to

defendant seeking a $11,231.40 for charges it was "forced . . . to incur" on flight

tickets, ground transportation, and lodging.          Plaintiff's letter advised if the

matter was not "resolve[d] . . . efficiently as possible," it would "move to protect

[its] rights."

       On March 29, 2017, defendant's representative telephoned plaintiff and

spoke to plaintiff's office assistant.          According to her notes, defendant's

representative indicated the following:

                 Apologized for the disruption . . . . Advised her unable
                 to refund JetBlue tickets, (customer made alternate
                 reservations on their own)[.] Provided Refund Services
                 link . . . to request refund for unused portion of [Mr.
                 Barnett-Howell's ticket] already applie[d] for the
                 refund, and refunded [$]281.89. Change fees are non-

                                                                               A-0657-18T2
                                            5
            refundable, and [defendant] does not cover additional
            expenses    at    destination,  ground    or    hotel
            accommodations.

      Defendant's representative explained defendant could authorize $350 e-

vouchers to the "[five] . . . customer[s] that were inconv[enienced]." Plaintiff's

office assistance said she would talk to Magnanini and report back. The office

assistant asked about pursuing legal action and defendant's representative

advised, "Please know that our Legal Department is responsible for reviewing

only those cases that have been filed in court. All legal documents should be

served upon United's registered agent . . . ."

      The next day,       plaintiff's office assistant contacted defendant's

representative and explained she would confirm, via email or telephone, whether

defendant's offered vouchers could be issued. Three weeks later, plaintiff's

office assistance sent an email to defendant's representative, authorizing credits

in the amount of the $350 to be issued to the "individual []email address[es]" of

late passengers. That same day, plaintiff's office assistant emailed the late

passengers, informing they "will receive an e-voucher from [defendant] as

compensation for [their] experience on February 10, 2017." The next day, the

late passengers received defendant's e-vouchers.




                                                                          A-0657-18T2
                                         6
      On October 18, 2017, plaintiff filed a Special Civil Part complaint against

defendant, demanding damages in the amount of $11,751, excluding attorney's

fees and costs. Plaintiff asserted claims for of breach of contract, breach of the

implied covenant of good faith and fair dealing, and unjust enrichment.

Defendant filed an answer and amended answer asserting several affirmative

defenses, including plaintiff's lack of standing, preemption under federal law,

and accord and satisfaction. In addition, defendant served a frivolous litigation

letter, "demand[ing] . . . voluntary dismissal of [the] claims . . . in accordance

with R[ule] 1:4-8 and/or N.J.S.A. []2A:15-59.1 as the allegations set forth . . .

are improper, groundless and not supported by any existing law . . . ."

      Defendant moved for summary judgment. Three days prior to argument

on defendant's motion, plaintiff filed an "emergent" motion to strike defendant's

answer pursuant to Rule 4:23-5(a)(1) and impose sanctions.

      On May 25, 2018, the motion judge heard counsels' arguments on the

summary judgment motion. On May 30, the judge entered an order granting

summary judgment and dismissing plaintiff's complaint.          The judge found

plaintiff lacked standing to file the lawsuit and plaintiff's claims were barred by

the doctrine of accord and satisfaction and preempted by the Airline

Deregulation Act (Act), 49 U.S.C. §§ 1301 to 1557.


                                                                           A-0657-18T2
                                        7
      On plaintiff's lack of standing, the judge determined the claims failed

because plaintiff was never an actual party to the Contract of Carriage and the

airline tickets were issued in the name of each individual passenger. The judge

noted the "terms and conditions under which the tickets were issued stated that

'[defendant's] obligations hereunder extend only to the [t]icketed [p]assenger.

There are no third-party beneficiaries to these rules." Despite plaintiff paying

for the tickets, the judge concluded it "did so through travel agents, thereby

removing themselves yet another layer from the dispute between the contracting

parties."

      The judge further determined even if plaintiff had standing, the matter

"must be dismissed under the theory of accord and satisfaction." The judge

acknowledged plaintiff initially rejected travel vouchers "as compensation

during pre-complaint settlement negotiations" but after filing suit, defendant

"offered travel vouchers to the [p]laintiff" and the vouchers were accepted. He

highlighted language in the vouchers, finding "[b]y accepting these travel

certificates, you release [defendant] . . . from any and all liability, claim or

damages resulting or arising from the matters related to your flight,

compensation therefore or any related complaint." In addition, defendant's

email transmitting the vouchers to the individual ticketholders "contained a


                                                                        A-0657-18T2
                                       8
'RELEASE OF LIABILITY' section" that repeated the aforementioned release

language. As a result, the judge held:

             it was clearly the intent of the [d]efendant that
             acceptance of the travel vouchers would constitute full
             and final resolution of the claim. It is uncontested that
             the [p]laintiff received the vouchers and then took the
             affirmative step of distributing the vouchers to its
             employees. The [p]laintiff furthermore advised its
             employees that the vouchers were 'compensation for
             your experience on February 10, 2017. When you
             receive your voucher, please let me know so that I may
             include it in the Firm Retreat file.'

Reviewing the facts and inferences in the light most favorable to plaintiff, the

judge determined "[p]laintiff's receipt and subsequent distribution of the travel

vouchers settled the dispute and as such, bar[red] the instant complaint."

      The judge then addressed preemption of plaintiff's claims under the Act.

He found the claims were preempted consistent with Rosen v. Cont'l Airlines,

Inc., 430 N.J. Super. 97, 105-06 (App. Div. 2013) (holding the Act's use of the

term "service" "includes contractual features of airport transportation, including

'ticketing, boarding procedures . . . .'"). Accordingly, the judge concluded

"federal law . . . preempt[s] the [p]laintiff's state law claims . . . ."

      Because the judge granted summary judgment in favor of defendant and

"dismissed with prejudice" plaintiff's complaint, he denied plaintiff's discovery

motion as moot.      On June 15, 2018, the judge issued a written decision,

                                                                            A-0657-18T2
                                           9
explaining his reasons in support of summary judgment. In August 2018, the

judge denied defendant's motion for attorney's fees and costs, concluding "the

claims brought by the [p]laintiff were not frivolous, were not brought in bad

faith and were not meant to harass [d]efendant . . . ."

      On appeal, plaintiff argues the judge erred in dismissing its complaint with

prejudice. Plaintiff also contends the judge mistakenly denied its motion to

suppress defendant's answer and impose sanctions. We disagree.

      "We review a grant of summary judgment de novo, applying the same

standard as the trial court." Woytas v. Greenwood Tree Experts, Inc., 237 N.J.

Super. 501, 511 (2019). A court should grant summary judgment "when 'the

pleadings, depositions, answers to interrogatories and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact challenged and that the moving party is entitled to a judgment or

order as a matter of law.'" Ibid. (quoting Brill v. Guardian Life Ins. Co. of Am.,

142 N.J. 520, 528-29 (1995)); see also R. 4:46-2(c). If the evidence presented

"show[s] that there is no real material issue, then summary judgment should be

granted." Walker v. Atl. Chrysler Plymouth, Inc., 216 N.J. Super. 255, 258

(App. Div. 1987).




                                                                           A-0657-18T2
                                       10
      The motion judge provided three reasons in support of his summary

judgment decision. We disagree with the judge's determination that the Act

preempted plaintiff's state law claims. However, we are satisfied the judge

correctly concluded plaintiff lacked standing and its claims were barred by the

doctrine of accord and satisfaction.

       We first address plaintiff's standing argument. "The concept of standing

in a legal proceeding refers to a litigant's 'ability or entitlement to maintain an

action before the court.'" N.J. Dep't of Envtl. Prot. v. Exxon Mobil Corp., 453

N.J. Super. 272, 291 (App. Div. 2018) (quoting People for Open Gov't v.

Roberts, 397 N.J. Super. 502, 508-09, (App. Div. 2008)).           As a threshold

determination, "[a] lack of standing . . . precludes a court from entertaining any

of the substantive issues" raised by a litigant. Ibid. (quoting EnviroFinance Grp.

v. Envtl. Barrier Co., 440 N.J. Super. 325, 339 (App. Div. 2015)).

      "A litigant has standing only if the litigant demonstrates 'a sufficient stake

and real adverseness with respect to the subject matter of the litigation [and a]

substantial likelihood of some harm . . . in the event of an unfavorable decision.'"

Edison Bd. of Educ. v. Zoning Bd. of Adj. of the Twp. of Edison, 464 N.J. Super.

298, 306 (App. Div. 2020) (alterations in originals) (quoting Jen Elec., Inc. v.

Cty. of Essex, 197 N.J. 627, 645 (2009)).


                                                                            A-0657-18T2
                                        11
      Here, defendant's Contract of Carriage provided:

            For passengers travelling in interstate transportation
            points within the United States, subjected to the
            exceptions in section d) below, [United Airlines] shall
            pay compensation to [p]assengers denied boarding
            from an [o]versold [f]light at the rate of 200% of the
            fare to the [p]assenger's first [s]topover or, if none,
            [d]estination, with a maximum of 675 USD if [United
            Airlines] offers [a]lternate [t]ransportation that, at the
            time the arrangement is made, is planned to arrive at the
            [p]assenger's [d]estination or first [s]topover more than
            one hour but less than two hours after the planned
            arrival time of the [p]assenger's original flight.

      Section d) specified:

            [a] [p]assenger denied boarding involuntarily from an
            [o]versold [f]light shall not be eligible for denied
            boarding compensation if: . . . (vii) [t]he [p]assenger
            does not present him/herself at the loading gate for
            boarding at least [fifteen] minutes prior to scheduled
            domestic departures.

      The language in defendant's Contract of Carriage clearly stated defendant

only owed its "[p]assengers" compensation if "denied boarding." The term

"denied boarding" did not include domestic passengers who failed to arrive at

the board gate fifteen minutes prior to departure. In addition, the Contract of

Carriage expressly provided defendant's "obligations . . . extend[ed] only to the

[t]icketed [p]assenger. There are no third-party beneficiaries . . . . "




                                                                           A-0657-18T2
                                        12
      The term "passenger" was defined as "any person, except members of the

crew, carried or holding a confirmed reservation to be carried in an aircraft with

the consent of the carrier." Regardless of who paid for a passenger's ticket,

defendant was only liable for actual damages suffered by the individual whose

name appeared on the ticket.

      Here, plaintiff was not a party to the Contract of Carriage and therefore

did not suffer "real adverseness" related to the asserted claims. Because third-

party beneficiaries were not entitled to relief under defendant's Contract of

Carriage, the judge was not required to analyze plaintiff's status as a third-party

beneficiary. On this record, we discern no basis to disturb the judge's summary

judgment decision based on plaintiff's lack of standing.

      We next consider plaintiff's argument the judge erred in dismissing its

complaint based on the doctrine of accord and satisfaction.

      "The traditional elements of an accord and satisfaction are the following:

(1) a dispute as to the amount of money owed; (2) a clear manifestation of intent

by the debtor to the creditor that payment is in satisfaction of the disputed

amount; (3) acceptance of satisfaction by the creditor."         A.G. King Tree

Surgeons v. Deeb, 140 N.J. Super. 346, 348-49 (Cty. Dist. Ct. 1976) (citing U.S.

for the Use of Glickfeld v. Krendel, 136 F.Supp. 276, 282 (D.N.J. 1955)). "[A]n


                                                                           A-0657-18T2
                                       13
accord and satisfaction requires a clear manifestation that both the debtor and

the creditor intend the payment to be in full satisfaction of the entire

indebtedness." Zeller v. Markson Rosenthal & Co., 299 N.J. Super. 461, 463

(App. Div. 1997).

      Here, there is no dispute the first two elements governing the doctrine of

accord and satisfaction were satisfied. Regarding the first element, plaintiff

claimed it was owed money damages flowing from the late passengers' inability

to board defendant's aircraft.    Regarding the second element, defendant's

voucher included a "RELEASE OF LIABILITY" provision, stating "By

accepting this travel certificate you release United; the operating carrier; and

their respective employees, agents and representatives from any and all liability,

claims or damages resulting or arising from the matters relating to your flight,

compensation therefore or any related complaint." Based on the language in the

voucher, the judge correctly found "it was clearly the intent of . . . [d]efendant

that acceptance of the travel vouchers would constitute full and final resolution

of the claim."

      Plaintiff claims the third component of the doctrine of accord and

satisfaction was not met as the claimed acceptance of defendant's vouchers was

not established. Based on our review of the record, defendant's representative


                                                                          A-0657-18T2
                                       14
offered vouchers to the late passengers. Defendant's representative confirmed

plaintiff would contact defendant once there was a decision regarding the

vouchers.    Two weeks after the voucher offer was conveyed, defendant's

representative had not heard from plaintiff and the vouchers were not sent to the

late passengers.

      Thereafter, on April 20, 2017, plaintiff called defendant's representative

and authorized defendant to process the vouchers. Later that day, the late

passengers received an email from plaintiff's office assistant,2 stating "In [one

to two] business days, you will receive an e-voucher from [defendant] as

compensation for your experience on February 10, 2017. When you receive

your voucher, please let me know so that I may include it in the Firm Retreat

file." On the day the office assistant sent this message to the late passengers,

defendant emailed the vouchers. If plaintiff did not wish to accept the vouchers

in full satisfaction of the dispute, it would not have authorized defendant to send

the vouchers to be distributed to the late passengers. 3 Moreover, during his


2
  Plaintiff's partner, Robert Magnanini, received a copy of the office assistant's
email.
3
  In its reply brief, plaintiff included an email "inadvertently left out" of record
before the trial court. According to that email, plaintiff's office assistant advised
defendant's representative that "[plaintiff] reserve[s] the right to pursue further


                                                                             A-0657-18T2
                                        15
deposition, Magnanini acknowledged awareness of the office assistant's

communications with defendant and defendant's issuance of the vouchers to the

late passengers. Further, there was no evidence in the record the late passengers

attempted to return the vouchers or declined acceptance of the vouchers as

compensation for damages suffered.

      We are satisfied the judge properly concluded the doctrine of accord and

satisfaction barred plaintiff's claims.     The credible and unrefuted evidence

supports the finding the late passengers accepted the vouchers as compensation

and therefore barred plaintiff's lawsuit.

      The remainder of plaintiff's arguments related to the motion judge's orders

are without sufficient merit to warrant further discussion in a written opinion.

R. 2:11-3(e)(1)(E).

      We next review defendant's cross-appeal asserting the judge erred in

denying its request for attorney's fees and costs.      As the prevailing party,

defendant argues it should have been awarded attorney's fees and costs pursuant

to Rule 4:42-8, Rule 1:4-8, and N.J.S.A 2A:15-59.1.         Defendant contends

plaintiff's claims were "frivolous" and "legally unsupportable."


legal action to recover the entire amount requested." Our review is limited to
the record before the trial court and therefore we do not consider this document.
Scott v. Salerno, 297 N.J. Super. 437, 447 (App. Div. 1997); see also R. 2:5-4.
                                                                         A-0657-18T2
                                       16
      Generally, "New Jersey . . . requires litigants to bear their own litigation

costs, regardless of who prevails." Kamienski v. State, Dep't of Treasury, 451

N.J. Super. 499, 521 (App. Div. 2017). "Nonetheless, 'a prevailing party can

recover those fees if they are expressly provided for by statute, court rule, or

contract.'" Ibid. (quoting Packard–Bamberger & Co. v. Collier, 167 N.J. 427,

440 (2001)).

      N.J.S.A 2A:15-59.1(a)(1) provides:

            A party who prevails in a civil action, either as plaintiff
            or defendant, against any other party may be awarded
            all reasonable litigation costs and reasonable attorney
            fees, if the judge finds at any time during the
            proceedings or upon judgment that a complaint,
            counterclaim, cross-claim or defense of the
            nonprevailing person was frivolous.

A trial court may determine an action was frivolous if the claim "was

commenced, used or continued in bad faith" or " [t]he nonprevailing party knew,

or should have known, that the complaint . . . was without any reasonable basis

in law or equity and could not be supported by a good faith argument . . . ."

N.J.S.A 2A:15-59.1(b)(1) to -(2).

      We review a decision addressing a request for attorney's fees under this

statute for abuse of discretion. Ferolito v. Park Hill Ass'n, Inc., 408 N.J. Super.

401, 407 (App. Div. 2009). Here, the judge was "satisfied that the claim[s]


                                                                           A-0657-18T2
                                       17
brought by . . . [p]laintiff were not frivolous, were not brought in bad faith and

were not meant to harass . . . [d]efendant . . . ." After reviewing the record, we

discern no abuse of discretion in the judge's denial of defendant's request for

attorney's fees and costs.

      Affirmed as to the appeal and cross-appeal.




                                                                          A-0657-18T2
                                       18